

115 HR 2553 IH: Taking Account of Bureaucrats’ Spending Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2553IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Barr (for himself, Mr. Tipton, Mr. Rothfus, Mrs. Love, Mrs. Wagner, Mr. Duffy, Ms. Tenney, Mr. Loudermilk, Mr. Stivers, Mr. Hultgren, Mr. Pittenger, Mr. Emmer, Mr. Hollingsworth, Mr. Davidson, Mr. Trott, and Mr. Williams) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to bring the Bureau of Consumer Financial Protection into the regular appropriations process, and for other purposes. 
1.Short titleThis Act may be cited as the Taking Account of Bureaucrats’ Spending Act of 2017 or the TABS Act of 2017.  2.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended— 
(1)in subsection (a)— (A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—; 
(B)by striking paragraphs (1), (2), and (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and 
(D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated; (2)by striking subsections (b) and (c); 
(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and (4)in subsection (c), as so redesignated— 
(A)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title for each of fiscal years 2018 and 2019.; and 
(B)by redesignating paragraph (4) as paragraph (2). 